                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                      No. 5:21-cv-21-D

 DAEDONG-USA, INC. d/b/a                        )
 KIOTI FINANCING DIVISION,                      )
                                                )
          Plaintiff,                            )
                                                )
    v.                                          )             ENTRY OF DEFAULT
                                                )
 THOMPSON OUTDOOR POWER, LLC,                   )
 and DONALD THOMPSON,                           )
                                                )
          Defendants.                           )


         Plaintiff Daedong-USA, Inc. has moved for entry of default against Defendants Thompson

Outdoor Power, LLC and Donald Thompson. Defendants were required to answer or otherwise

respond to the complaint by February 8, 2021. That deadline has now passed, but neither

Defendant has appeared in this litigation or responded to complaint.

         DEFAULT therefore is ENTERED against Defendants Thompson Outdoor Power, LLC

and Donald Thompson.

         SO ORDERED, this the ___
                               16 day of _______________,
                                          March           2021.


                                             __________________________________________
                                             Peter A. Moore, Jr.
                                             Clerk of Court




             Case 5:21-cv-00021-D Document 7 Filed 03/16/21 Page 1 of 1
